Exhibit 10.1
 
 
 
 
 
March 5, 2008

 
 
Marijn E. Dekkers
President and CEO
Thermo Fisher Scientific Inc.
81 Wyman Street
Waltham, MA 02454
 
Dear Marijn:
 
This letter confirms our agreement as to the following:
 
1.  
Section 6(d) of your Amended and Restated Employment Agreement and Section 4.1
of your Executive Retention Agreement, are hereby deleted with respect to the
equity grant made to you on March 5, 2008.

 
2.  
For purposes of the equity grant made to you on March 5, 2008 only, the
definition of “Change in Control” in Section 1.1 of your Executive Retention
Agreement shall be amended by substituting “50%” for “40%” and “60%” wherever
such phrases are used.


 
 

 
Very truly yours,
             
By:
/s/ Stephen Kaufman
   
Stephen Kaufman
   
Thermo Fisher Scientific Inc.
   
Compensation Committee

 
 
 
 
ACCEPTED AND AGREED:
 

 By:
/s/ Marijn E. Dekkers
 
Marijn E. Dekkers

 
